USCA11 Case: 21-10747       Date Filed: 11/02/2021   Page: 1 of 6




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 21-10747
                    Non-Argument Calendar
                    ____________________

RAYVON L. BOATMAN,
a.k.a. Lavon Lee Boatman,
                                              Plaintiff-Appellant,
versus
DONALD SAWYER,
Administrative Director (FCCC),
MELINDA MASTERS,
Assistant to Clinical Director (FCCC),
EMILY SALEMA,
Director of Mental Health (FCCC),
ELIZABETH PORFET,
Clinical Team Leader,
KERI FITZPATRICK,
USCA11 Case: 21-10747        Date Filed: 11/02/2021    Page: 2 of 6




2                      Opinion of the Court               21-10747

Employee/Library Staff/Recreation Therapist, et al.,


                                              Defendants-Appellees.


                    ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 2:21-cv-00061-SPC-MRM
                    ____________________

Before ROSENBAUM, LUCK, and BRASHER, Circuit Judges.
PER CURIAM:
        Rayvon Boatman, a civil detainee at the Florida Civil Com-
mitment Center, filed a pro se 42 U.S.C. § 1983 complaint against
several FCCC employees. The district court dismissed his com-
plaint with prejudice under 28 U.S.C. § 1915(e)(2)(B) because it did
not comply with Federal Rule of Civil Procedure 8 and failed to
state a claim upon which relief could be granted. Because the dis-
trict court did not first grant Boatman leave to amend his com-
plaint, we vacate and remand.
                              I.

      Boatman filed a Section 1983 complaint against various em-
ployees of the FCCC. Much of the complaint was unintelligible or
incomplete, but it raised some allegations against the defendants.
USCA11 Case: 21-10747        Date Filed: 11/02/2021     Page: 3 of 6




21-10747               Opinion of the Court                        3

One such allegation was that the defendants retaliated against him
after he filed grievances. Specifically, he alleges that one of them
said he would need to repeat certain phases of his treatment, po-
tentially adding three to four years onto his term of commitment.
He also alleged that the defendants began intercepting his outgoing
legal mail when they learned about his lawsuit.
       Boatman filed a motion to proceed in forma pauperis, which
triggered the district court’s screening obligation under 28 U.S.C. §
1915(e)(2)(B) to determine whether the suit was frivolous, mali-
cious, or failed to state a claim. The district court dismissed Boat-
man’s complaint with prejudice. See Fed. R. Civ. P. 41(b). It rea-
soned that his “confusing, general, and conclusory allegations” did
not comply with Rule 8 and failed to state a claim upon which relief
could be granted.
      Boatman now appeals, arguing that the district court “de-
parted from the normal process” for pro se suits and that dismissal
was “premature” because the court did not understand his claims.
                               II.

      We review a district court’s dismissal under Section
1915(e)(2)(B)(ii) de novo, taking as true all the allegations in the
complaint. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).
Such dismissals are governed by the same standards applying to
Rule 12(b)(6). Id. Where more specific allegations would remedy
the problems in a pro se plaintiff’s complaint, the district court
must grant leave to amend it before dismissing with prejudice.
USCA11 Case: 21-10747         Date Filed: 11/02/2021      Page: 4 of 6




4                       Opinion of the Court                  21-10747

Woldeab v. DeKalb Cnty. Bd. of Educ., 885 F.3d 1289, 1292 (11th
Cir. 2018). This obligation remains unless the plaintiff “clearly indi-
cate[s]” he does not wish to amend the complaint. Id. at 1291. Pro
se pleadings are held to a less strict standard than counseled plead-
ings and are liberally construed. Alba, 517 F.3d at 1252.
        To state a claim under Section 1983, a plaintiff must establish
that the defendant (1) deprived him of a right secured by the Con-
stitution or laws of the United States, and (2) was a person acting
under color of state law. See Focus on the Family v. Pinellas Sun-
coast Transit Auth., 344 F.3d 1263, 1276–77 (11th Cir. 2003). Boat-
man satisfied the second requirement by alleging that all defend-
ants were state officials. See id. And with more specific allegations,
Boatman could plausibly assert at least three violations of his rights.
We briefly explain each in turn.
                                A.
        First, Boatman could state a claim for violation of his Four-
teenth Amendment right to due process. Involuntarily committed
persons have a liberty interest in “minimally adequate or reasona-
ble training to further the ends of . . . freedom from restraint.” Doli-
hite v. Maughon By & Through Videon, 74 F.3d 1027, 1041 (11th
Cir. 1996); see also D.W. v. Rogers, 113 F.3d 1214, 1218 (11th Cir.
1997) (noting that, if treatment is the purpose of commitment, the
state violates due process by failing to provide it). That said, pro-
fessionals at civil commitment centers are only liable for decisions
representing “a substantial departure from accepted professional
USCA11 Case: 21-10747         Date Filed: 11/02/2021    Page: 5 of 6




21-10747               Opinion of the Court                         5

judgment, practice, or standards.” Bilal v. Geo Care, LLC, 981 F.3d
903, 912 (11th Cir. 2020) (quoting Youngberg v. Romeo, 457 U.S.
307, 323 (1982)).
       Here, Boatman has a liberty interest in his treatment be-
cause it is a necessary precondition of his release. See Dolihite, 74
F.3d at 1041; Fla. Stat. § 394.917(2). Boatman broadly asserts that,
after he filed grievances, FCCC employees punished him by imped-
ing his clinical treatment. If the defendants did so for retaliatory
motives, their actions would not be a valid exercise of professional
judgment. See Bilal, 981 F.3d at 912. So if Boatman were to allege
specific facts to this effect—going beyond conclusory assertions—
he could state a plausible Section 1983 claim for violation of his due
process rights.
                               B.
       Asserting similar facts, Boatman could state a claim for First
Amendment retaliation. To do so, he must allege that (1) his speech
was constitutionally protected; (2) he suffered adverse action that
would deter a person of ordinary firmness from engaging in such
speech; and (3) there is a causal relationship between the retaliatory
action and the protected speech. Smith v. Mosley, 532 F.3d 1270,
1276 (11th Cir. 2008).
       Here, Boatman filed grievances concerning the conditions in
the FCCC, which was constitutionally protected speech. Id.; Far-
row v. West, 320 F.3d 1235, 1248 (11th Cir. 2003). And he alleges
that the defendants retaliated by delaying his clinical treatment.
USCA11 Case: 21-10747         Date Filed: 11/02/2021      Page: 6 of 6




6                       Opinion of the Court                  21-10747

Such action could extend the period of his involuntary commit-
ment, see Fla. Stat. § 394.917(2), so it might deter a person of ordi-
nary firmness from filing additional grievances. If he states specific
facts showing that this delay was a response to his filing of griev-
ances, he could state a plausible Section 1983 claim for First
Amendment retaliation.
                                C.
       Finally, Boatman could state a claim for violation of his right
to court access. State officials may not “deny or obstruct” a de-
tainee’s access to the courts. See Wright v. Newsome, 795 F.2d 964,
968 (11th Cir. 1986) (citing Johnson v. Avery, 393 U.S. 483 (1969)).
Here, Boatman alleges that the defendants intercepted his out-
going legal mail after learning of his lawsuit. If Boatman more
clearly states this allegation or that the defendants delayed his treat-
ment in response to his filing of grievances, he could state a plausi-
ble Section 1983 claim that his right to court access was violated.
                                III.

       The district court erred by dismissing Boatman’s pro se com-
plaint with prejudice without first allowing Boatman to amend it.
A more carefully drafted complaint might state Section 1983 claims
upon which relief could be granted. Accordingly, we vacate and
remand to allow Boatman an opportunity to amend his complaint.
       VACATED AND REMANDED.